Interlocutory and final decrees affirmed. This is an appeal from an interlocutory decree sustaining a demurrer and from a final decree dismissing the bill. The bill alleges that “[t]he defendants as executors violated their duty to the plaintiff in failing to notify him at the time of the first payment [to certain other beneficiaries] of a cash legacy in full without a bond that they were making this payment . . . [and that] [t]he defendants violated their duty to the plaintiff in failing to pay . . . [him] his legacy in full at the time that the first cash legacy was paid in full without a bond and other security.” It is clear from the allegations in the bill that the plaintiff received his legacy on August 6, 1963, which was within one year from the date of the testatrix’s death. (The testatrix died on September 19, 1962.) The plaintiff seeks to recover “damages of 6% per annum from the date of the first payment of a cash legacy . . . [to others] to August 6, 1963.” In essence, this suit is to recover interest on a legacy. One of the grounds of demurrer was that the “bill fails to set forth facts sufficient to warrant relief to the plaintiff.” A demurrer should be sustained if any one of the grounds is good. North v. City Council of Brockton, 341 Mass. 483, 484. “Unless it is otherwise provided in a will legacies are payable in one year from the death of the testator,” Wellman v. Boston Safe Deposit & Trust Co. 295 Mass. 281, 283, and interest on a legacy is not due and payable until at least one year from the testator’s death. Miller v. Parish of the Epiphany, 302 Mass. 323, 327. Sibley v. Livermore, 332 Mass. 730, 736. Since the plaintiff received his legacy prior to the expiration of one year from the date of the death of the testatrix no right to interest on the legacy accrued.